DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 18 recites the limitation "the user plane" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
	Claim 20 recites the limitation “for both the eNB and the indirect network connection node”. However, it is unclear if this limitation is applied only to the “measurement reporting” or each of the “mobility management”, “scheduling assignment” and “measurement reporting”. For the purposes of advancing prosecution it is being treated as applying to each of “mobility management”, “scheduling assignment” and “measurement reporting”.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 13-15, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vutukuri, et al. (US Pre Grant Publication No. 2020/0128466) in view of R2-156049 (“049”) (Author Unknown, Draft Report of 3GPP TSG RAN WG2 meeting #91bis, pages 1-207, 20 November 2015) and Gupta, et al. (US Pre Grant Publication No. 2017/0280472 A1).

Regarding claims 1 and 13, Vutukuri discloses a wireless communication device comprising circuitry (paragraph 0164) that is configured to and a system comprising a wireless communication devices including circuitry to: 

a. measure, in an idle mode, macro cells, and to start the measurement of one or more indirect network connection nodes in accordance with the wireless communication device operating in a connected mode. (The system of Vutukuri discloses a UE that may measure adjacent macro cells/network mode operations [”NMO” – see paragraph 0003] while operating in either RRC_CONNECTED/connected OR RRC_IDLE/idle mode to determine appropriate base stations to perform handovers to [paragraph 0047]. However, if a suitable macro cell/NMO is not located, then the UE may transition to a relay mode of operation in which it uses a NMO-R as a User Equipment-to-Network Relay [“UNR”]/indirect network connection node [paragraph 0002, 0048-0049]. The NMO-R transition may be triggered by the base station/eNB, which may then indicate to the UE to scan for UNRs/indirect connection network nodes [fig. 10, element s802], report the scanning results to the base station/eNB in a measurement report [fig. 10, elements s803/804], which can select an appropriate UNR and indicate to the UE to switch to it [fig. 10, element s805] [paragraphs 0048-0049; 0117-0122].)

b. Transmitting a second control plane that is provided by a macro cell (Vutukuri discloses that after the transition to using the indirect network connection/relay is complete, the base station may maintain the radio resource control/RRC connection [i.e. control plane connection] with the UE for transmitting and receiving RRC information with the macro cell [paragraph 0122] [note that the claim states transmitting a control plane provided by macro cell – this is interpreted as the wireless communication device transmitting uplink information relevant to the control plane originated at the macro cell, an interpretation that is consistent with Applicant’s use of this terminology in the specification [see, for example, paragraph 0045 of the PGPUB of application 17/332,369].)

Vutukuri fails to disclose only macro cells are measured in idle mode and or that starting measurement of the one or more indirect connection nodes is performed in accordance with the wireless communication device turning into a connected mode. In the same field of endeavor, 049 discloses only macro cells are measured in idle mode and or that starting measurement of the one or more indirect connection nodes is performed in accordance with the wireless communication device turning into a connected mode. (049 discloses that the UE may be configured to only perform a search for relay nodes/indirect connection nodes using a discovery solicitation by transitioning from RRC_IDLE to RRC_CONNECTED mode [pages 139-140, discussion of R2-154045, particularly the last dashed section- the UE transitions from RRC_IDLE to RRC_CONNECTED state and requests transmit resources for sending the discovery solicitation message if SIB19 does not provide rely discovery transmission resources that can be used for transmission of the discovery solicitation while in RRC_IDLE mode].)
Therefore, since the system of 045 discloses connected transition for discovery requests, it would have been obvious to a person of ordinary skill in the art at the time of the effective filing date invention to combine the discovery requests of 045 with the system of Vutukuri by only performing discovery and measurement of the NMO-R/UE-to-Network Relay/indirect connection node, as taught by both 045 and Vutukuri in the RRC_Connected state (and not the RRC_Idle state), with the system transitioning to the RRC_Connected state to begin measurement/discovery requests if it is in RRC_IDLE state such that the that starting measurement of the one or more indirect connection nodes is performed in accordance with the wireless communication device turning to a connected mode. The motive to combine is to reduce overhead by not requiring the eNB/base station to assign always reserved resources for the discovery solicitation, but instead assigning them on demand in the RRC_CONNECTED state.
Vutukuri as modified by 45 fails to disclose transmitting a first control plane provided by an indirect network connection node. In the same field of endeavor, Gupta discloses transmitting a first control plane provided by an indirect network connection node (Gupta discloses a series of relays for relaying communications to a base station/macro cell [paragraph 0043, see also 984, paragraph 0035]. In relevant part, the relays perform independent scheduling and maintain a control plane for performing transmission scheduling with attached UE devices in the form of RTS/CTS control plane transmission [paragraph 0062 see also 984, paragraph 0050]. [Note that the claim states transmitting a control plane provided by an indirect connection node – this is interpreted as the wireless communication device transmitting uplink information relevant to the control plane for scheduling originated at the relay/indirect connection node, an interpretation that is consistent with Applicant’s use of this terminology in the specification [see, for example, paragraphs 0053-0058 of the PGPUB of application 17/332,369]].)
Therefore, since Gupta discloses the relay device maintains a separate control plane so that the relay/indirect connection node may schedule or perform contention base scheduling of the wireless communication device, it would have been obvious to a person of ordinary skill in the art at before the effective filing date of the invention to combine the control plane of Gupta with the system of Vutukuri as modified by 45 by implementing a RTS/CTS control plane at the relay/indirect connection node with the wireless communication device sending a request to send as a first control plane transmission to the relay/indirect connection node when the wireless communication device desires to send information. The motive to combine is to allow assessment and reservation of the channel before transmission to reduce collisions.
Regarding claims 2 and 14, Vutukuri discloses the circuitry is configured to receiving a control plane from and transmitting a control plane to a macro cell. (See claim 1 section (b), supra – the second control plane is sent to and from the macro cell).
Regarding claims 3 and 15, Vutukuri as modified by 045 and Gupta discloses the circuitry is configured to trigger a measurement of virtual cells/local cells in addition to that of macro cells in accordance with an RRC connection establishment. (The system of Vutukuri, as discussed, supra performs macro cell searches in both RRC_CONNECTED and RRC_Idle states [paragraph 0047]. In addition, the combination with 045 in the independent claim, supra, discloses that the system may additionally trigger measurement of virtual cells/local cells [i.e. NMO-R/ UE-to-Network Relays, which act as virtual cells by allowing UEs to connect to them as a relay with forwarding to the main cell] after transition to RRC_CONNECTED state.)
Regarding claim 19, Vutukuri discloses the circuitry is further configured to configure settings related to measurement reporting based on a classification of cell identification. (Vutukuri discloses that the system configures the settings for measurement based on the classification of the cells to be measured, for example, cells identified as relays/indirect connection nodes are only scanned after the system first fails to find a suitable macro cell [paragraph 0002, 0048-0049; 0119-0122].)
Regarding claim 20, Vutukuri discloses the control plane is provided by an eNB and the control plane handles one or more of controls related to mobility management for both the eNB and the indirect network connection node. (Vivturki discloses that the eNB provides mobility management for the UE by indicating to the UE when and how to connect to the relay/indirect connection node [i.e. how to shift the data connection from the eNB to the network node] [paragraph 0126] and the eNB provides mobility management to the indirect connection node by indicating to the indirect connection node which UE it is to form a connection with [paragraph 0132].)

Claims 4 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vutukuri, et al. (US Pre Grant Publication No. 2020/0128466), R2-156049 (“049”) (Author Unknown, Draft Report of 3GPP TSG RAN WG2 meeting #91bis, pages 1-207, 20 November 2015) and Gupta, et al. (US Pre Grant Publication No. 2017/0280472 A1) as applied to claims 1 and 13 and further in view of Chen, et al. (US Pre Grant Publication No. 2014/0349647 A1).

Regarding claims 4 and 16, Vutukuri as modified by 049 and Gupta fails to disclose the circuitry is further configured to receive a configuration message and to perform measurement reporting as defined by the configuration message. In the same field of endeavor, Chen discloses the circuitry is further configured to receive a configuration message and to perform measurement reporting as defined by the configuration message  (The system of Chen discloses that the base station/eNB/macro cell configures the UE/wireless communication device with a list of candidate target network nodes, which may include other base stations/eNBs/macro cells and relay stations/indirect network connection nodes and selects one of the eNBs or relay stations for use [paragraph 0090, 0127-0130].)
Therefore, since Chen discloses combined measurement configuration and reporting, it would have been obvious to a person of ordinary skill in the art at before the effective filing date of the invention to combine the combined measurement and reporting of Chen with the system of Vutukuri as modified by 049 and Gupta by also including macro cells in a measurement report carried out in the configured NMP measurements via configuration of a list of both macro cells/eNBs and NMO-R/indirect connection nodes to scan in the NMP measurement mode and selecting either a macro cells/eNBs or a NMO-R/indirect connection node based on the measurement results, with the connection to the macro cells being a handover including a control plane movement to the new cell/eNBs in accordance with Vutukuri and the connection to the NMO-R/indirect connection nodes being a handover of a data connection while maintaining a control plane with the macro cell, also in accordance with the operation of Vutukuri. The motive to combine is to allow further scanning for suitable macro cells in the NMO mode, as changing conditions may result an a previously undetected or unsuitable macro cell to come in range during the NMO scanning, to allow for detection of available eNBs/macro cells as well as relay nodes to improve the probability of detecting a good method of communication.

Claims 5-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vutukuri, et al. (US Pre Grant Publication No. 2020/0128466) in view of Chen, et al. (US Pre Grant Publication No. 2014/0349647 A1), Gupta, et al. (US Pre Grant Publication No. 2017/0280472 A1) and Li, et al. (US Pre Grant Publication No. 2013/0142110 A1)

Regarding claims 5, Vutukuri discloses

a. sending, by a macro cell, a configuration message to a wireless communication device, the configuration message comprising a configuration of measurement reporting; (The system of Vutukuri discloses a UE that may measure adjacent macro cells/network mode operations [”NMO” – see paragraph 0003] while operating in either RRC_CONNECTED/connected OR RRC_IDLE/idle mode to determine appropriate base stations to perform handovers to [paragraph 0047]. However, if a suitable macro cell/NMO is not located, then the UE may transition to a relay mode of operation in which it uses a NMO-R as a User Equipment-to-Network Relay [“UNR”]/indirect network connection node [paragraph 0002, 0048-0049]. The NMO-R transition may be triggered by the base station/eNB, which may then indicate to the UE to scan for UNRs/indirect connection network nodes [fig. 10, element s802], report the scanning results to the base station/eNB in a measurement report [fig. 10, elements s803/804], which can select an appropriate UNR and indicate to the UE to switch to it [fig. 10, element s805] [paragraphs 0048-0049; 0117-0122]. Therefore, the macro cell sends a configuration message setting up measurement reporting in the form of an indication to transition to relay operation.)

b. performing, by the wireless communication device, a measurement of one or more indirect network connection nodes, according to configured setup of measurement reporting; and (The system of Vutukuri discloses a UE that may measure adjacent macro cells/network mode operations [”NMO” – see paragraph 0003] while operating in either RRC_CONNECTED/connected OR RRC_IDLE/idle mode to determine appropriate base stations to perform handovers to [paragraph 0047]. However, if a suitable macro cell/NMO is not located, then the UE may transition to a relay mode of operation in which it uses a NMO-R as a User Equipment-to-Network Relay [“UNR”]/indirect network connection node [paragraph 0002, 0048-0049]. The NMO-R transition may be triggered by the base station/eNB, which may then indicate to the UE to scan for UNRs/indirect connection network nodes [fig. 10, element s802], report the scanning results to the base station/eNB in a measurement report [fig. 10, elements s803/804], which can select an appropriate UNR and indicate to the UE to switch to it [fig. 10, element s805] [paragraphs 0048-0049; 0117-0122].)

b. performing, by the wireless communication device, receiving and transmitting a second control plane that is provided by a macro cell (Vutukuri discloses that after the transition to using the indirect network connection/relay is complete, the base station may maintain the radio resource control/RRC connection [i.e. control plane connection] with the UE for transmitting and receiving RRC information with the macro cell [i.e. the UE transmits/receives a second control plane] [paragraph 0122] [note that the claim states transmitting a control plane provided by macro cell – this is interpreted as the wireless communication device transmitting uplink information relevant to the control plane originated at the macro cell, an interpretation that is consistent with Applicant’s use of this terminology in the specification [see, for example, paragraph 0045 of the PGPUB of application 17/332,369].)

Vutukuri fails to disclose the performing, by the wireless communication device, a measurement of one or more as macro cells, according to configured setup of measurement reporting. In the same field of endeavor, Chen discloses performing, by the wireless communication device, a measurement of one or more as macro cells, according to configured setup of measurement reporting (The system of Chen discloses that the base station/eNB/macro cell configures the UE/wireless communication device with a list of candidate target network nodes, which may include other base stations/eNBs/macro cells and relay stations/indirect network connection nodes and selects one of the eNBs or relay stations for use [paragraph 0090, 0127-0130].)
Therefore, since Chen discloses combined measurement configuration and reporting, it would have been obvious to a person of ordinary skill in the art at before the effective filing date of the invention to combine the combined measurement and reporting of Chen with the system of Vutukuri by also including macro cells in a measurement report carried out in the configured NMP measurements via configuration of a list of both macro cells/eNBs and NMO-R/indirect connection nodes to scan in the NMP measurement mode and selecting either a macro cells/eNBs or a NMO-R/indirect connection node based on the measurement results, with the connection to the macro cells being a handover including a control plane movement to the new cell/eNBs in accordance with Vutukuri and the connection to the NMO-R/indirect connection nodes being a handover of a data connection while maintaining a control plane with the macro cell, also in accordance with the operation of Vutukuri. The motive to combine is to allow further scanning for suitable macro cells in the NMO mode, as changing conditions may result an a previously undetected or unsuitable macro cell to come in range during the NMO scanning, to allow for detection of available eNBs/macro cells as well as relay nodes to improve the probability of detecting a good method of communication.
Vutukuri as modified by Chen fails to disclose performing, by the wireless communication device, receiving and transmitting a first control plane provided by an indirect network connection node. In the same field of endeavor, Gupta discloses performing, by the wireless communication device, receiving and transmitting a first control plane provided by an indirect network connection node (Gupta discloses a series of relays for relaying communications to a base station/macro cell [paragraph 0043, see also 984, paragraph 0035]. In relevant part, the relays perform independent scheduling and maintain a control plane for performing transmission scheduling with attached UE devices in the form of RTS/CTS control plane transmission [paragraph 0062 see also 984, paragraph 0050]. [Note that the claim states transmitting a control plane provided by an indirect connection node – this is interpreted as the wireless communication device transmitting uplink information relevant to the control plane for scheduling originated at the relay/indirect connection node, an interpretation that is consistent with Applicant’s use of this terminology in the specification [see, for example, paragraphs 0053-0058 of the PGPUB of application 17/332,369]].)
Therefore, since Gupta discloses the relay device maintains a separate control plane so that the relay/indirect connection node may schedule or perform contention base scheduling of the wireless communication device, it would have been obvious to a person of ordinary skill in the art at before the effective filing date of the invention to combine the control plane of Gupta with the system of Vutukuri as modified by Chen by implementing a RTS/CTS control plane at the relay/indirect connection node with the wireless communication device sending a request to send as a first control plane transmission to the relay/indirect connection node when the wireless communication device desires to send information and to receive a clear to send as a first control plane transmission. The motive to combine is to allow assessment and reservation of the channel before transmission to reduce collisions.
Vutukuri as modified by Chen and Gupta fails to disclose the indirect connection nodes are for providing a user plane. In the same field of endeavor, Li discloses the indirect connection nodes are for providing a user plane. (The system of Li discloses that a relay node/indirect connection node terminates the user plane protocol, thereby providing the user plane connection towards the UE/wireless communication device [paragraph 0008].)
Therefore, since Li discloses relay data plane and base station control planes, it would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to combine the planes of Li with the system of Vutukuri as modified by Chen and Gupta by having the relay/NMO-R/indirect connection node establish and terminate the data plane connection with the UE/wireless communication device. The motive to combine is to allow offloading of the data connection to the relay node to lower load at the base station/macro cell/eNB.
Regarding claim 6, Vutukuri as previously modified by modified by Chen, Gupta and Li in independent claim 5 discloses selecting an indirect network connection node by the macro cell based on the measurement results reported by the wireless communication device. (Vutukuri discloses the eNB selects an indirect network connection node/relay node/NMO-R [paragraphs 0120-0122]. Note that this selection is made only from a list of indirect network connection node/relay node/NMO-R in the system of Vutukuri but the combination with Chen opens this selection up to include macro base stations as possible measured selections as well, as discussed in the combination with Chen in claim 5, supra.)
Regarding claim 7, Vutukuri discloses sending, by the macro cell, a second configuration message to the wireless communication device to indicate an attachment of an indirect network connection node (Vutukuri discloses that the base station instructs the UE/wireless communication device to establish a sidelink data connection with the indirect network connection node/relay node/NMO-R [paragraphs 0121-0122]).
Vutukuri fails to disclose an indirect network connection node for provision of a user plane to the wireless communication device. Vutukuri as previously modified by Chen, Gupta and Li in independent claim 5 discloses an indirect network connection node for provision of a user plane to the wireless communication device. (see the combination with Li in claim 5, supra, the indirect connection node/relay provisions a user plane connection with an attached UE/wireless communication device.)
Regarding claim 8, Vutukuri discloses requesting, by the macro cell, an indirect network connection node to provide the wireless communication device with a data connection (Vutukuri discloses that the macro cell/eNB may send an incoming UE request to a particular NMO-R relay/indirect connection node indicating to that node that it is to form a data connection with the UE/wireless communication device [paragraph 0132].)
Vutukuri fails to disclose the indirect network connection node provides the wireless connection device with a user plane. Vutukuri as previously modified by Chen, Gupta and Li in independent claim 5 discloses the indirect network connection node provides the wireless connection device with a user plane. (see the combination with Li in claim 5, supra, the indirect connection node/relay provisions/provides a user plane connection with an attached UE/wireless communication device.)
Regarding claim 9, Vutukuri discloses sending, by the macro cell, a connection release message to the wireless communication device (Vutukuri discloses a make-before-brake connection regime in which the eNB/macro cell maintains a control connection with the UE/wireless connection device for a brief time while it is also connected with the NMO-R/relay/indirect connection device and may then choose to send a termination notice to the UE/wireless connection device to release the RRC connection with the eNB/macro cell [paragraphs 0121-0122].)
Regarding claim 10, Vutukuri discloses one or more macro cells for a provision of a control plane (as discussed with respect to claim 5, supra, the macro cell provisions a control plane with the wireless communication device/UE, as the UE may handover to different macro cells, a list of macro cells to which a handover may be performed [as discussed with respect to Chen, infra] is a list of macro cells for provision of a control plane in the event of a handover [paragraph 0122].)
Vutukuri fails to disclose the configuration message defines one or more macro cells for a provision of a control plane and one or more indirect network connection nodes for a provision of a user plane. In the same field of endeavor, Vutukuri as previously modified by modified by Chen, Gupta and Li in independent claim 5 discloses the configuration message defines one or more macro cells for a provision of a control plane and one or more indirect network connection nodes for a provision of a user plane. (as discussed with respect to the combination with Chen in claim 5, supra, the configuration message includes a list of macro cells to which a handover may be performed and to which a control plane is moved in the event of a handover and therefore is a list of one or more macro cells for provision of a control plane. Likewise, the configuration message includes a list of NMO-Rs/relays/indirect connection nodes which provide a user data connection to the UE/wireless connection device while the UE/wireless connection device maintains a control plane connection with the eNB/macro cell. Finally, the combination with Li in claim 5, supra, discloses that the data connection may be a provisioned user plane with the NMO-Rs/relays/indirect connection nodes such that the list of NMO-Rs/relays/indirect in the configuration message defines one or more indirect network connection nodes for a provision of a user plane.)
Regarding claim 11, Vutukuri discloses the circuitry is further configured to manage connection states in cooperation with the network, wherein connection states for a control plane include one or more of an idle and a connected state. (The system of Vutukuri discloses a UE that may operate in either RRC_CONNECTED/connected OR RRC_IDLE/idle mode with state changes dictated by the management of the eNB/macro base station [i.e. in cooperation with the network] [paragarphs 0121-0123].)
Vutukuri fails to disclose and the connection states for the user plane include at least a connected state. In the same field of endeavor, Vutukuri as previously modified by modified by Chen, Gupta and Li in independent claim 5 discloses the connection states for the user plane include at least a connected state. (As noted in the combination of Vutukuri with Li the UE/wireless communication device is in a connected state with the relay when the relay provides the user plane to the UE/wireless communication device and is actively sending data.)
Regarding claim 12, Vutukuri discloses the circuitry is further configured to configure settings related to measurement reporting based on a classification of cell identification. (Vutukuri discloses that the system configures the settings for measurement based on the classification of the cells to be measured, for example, cells identified as relays/indirect connection nodes are only scanned after the system first fails to find a suitable macro cell [paragraph 0002, 0048-0049; 0119-0122].)

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vutukuri, et al. (US Pre Grant Publication No. 2020/0128466), R2-156049 (“049”) (Author Unknown, Draft Report of 3GPP TSG RAN WG2 meeting #91bis, pages 1-207, 20 November 2015), Gupta, et al. (US Pre Grant Publication No. 2017/0280472 A1) and  Chen, et al. (US Pre Grant Publication No. 2014/0349647 A1) as applied to claim 16 and further in view of Li, et al. (US Pre Grant Publication No. 2013/0142110 A1).

Regarding claim 17, Vutukuri discloses one or more macro cells for a provision of a control plane (Vutukuri discloses that after the transition to using the indirect network connection/relay is complete, the base station may maintain the radio resource control/RRC connection [i.e. provisioned control plane connection] with the UE for transmitting and receiving RRC information with the macro cell [paragraph 0122], as the UE may handover to different macro cells, a list of macro cells to which a handover may be performed [as discussed with respect to Chen, infra] is a list of macro cells for provision of a control plane in the event of a handover.)
Vutukuri as previously modified by 049 and Gupta and Chen discloses one or more macro cells for a provision of a control plane and one or more indirect network connection nodes for a provision of a user connection (as discussed with respect to the combination with Chen in claim 16, supra, the configuration message includes a list of macro cells to which a handover may be performed and to which a control plane is moved in the event of a handover and therefore is a list of one or more macro cells for provision of a control plane. Likewise, the configuration message includes a list of NMO-Rs/relays/indirect connection nodes which provide a user data connection to the UE/wireless connection device while the UE/wireless connection device maintains a control plane connection with the eNB/macro cell.)
Vutukuri as modified by 049 and Gupta and Chen fails to disclose the user connection is a provisioned user plane. In the same field of endeavor, Li discloses the user connection is a provisioned user plane (The system of Li discloses that a relay node/indirect connection node terminates the user plane protocol, thereby providing the user plane connection towards the UE/wireless communication device [paragraph 0008].)
Therefore, since Li discloses relay data plane and base station control planes, it would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to combine the planes of Li with the system of Vutukuri as modified by 049 and Gupta and Chen by having the relay/NMO-R/indirect connection node establish and terminate the data plane connection with the UE/wireless communication device. The motive to combine is to allow offloading of the data connection to the relay node to lower load at the base station/macro cell/eNB.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vutukuri, et al. (US Pre Grant Publication No. 2020/0128466), R2-156049 (“049”) (Author Unknown, Draft Report of 3GPP TSG RAN WG2 meeting #91bis, pages 1-207, 20 November 2015) and Gupta, et al. (US Pre Grant Publication No. 2017/0280472 A1) as applied to claim 13 and further in view of Li, et al. (US Pre Grant Publication No. 2013/0142110 A1)

Regarding claim 18, Vutukuri discloses the circuitry is further configured to manage connection states in cooperation with the network, wherein connection states for a control plane include one or more of an idle and a connected state. (The system of Vutukuri discloses a UE that may operate in either RRC_CONNECTED/connected OR RRC_IDLE/idle mode with state changes dictated by the management of the eNB/macro base station [i.e. in cooperation with the network] [paragraphs 0121-0123].)
Vutukuri as modified by 049 and Gupta fails to disclose and the connection states for the user plane include at least a connected state. In the same field of endeavor, Li discloses the connection states for the user plane include at least a connected state (The system of Li discloses that a relay node/indirect connection node terminates the user plane protocol, thereby providing the user plane connection towards the UE/wireless communication device [paragraph 0008].)
Therefore, since Li discloses relay data plane and base station control planes, it would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to combine the planes of Li with the system of Vutukuri as modified by Chen and Gupta by having the relay/NMO-R/indirect connection node establish and terminate the data plane connection with the UE/wireless communication device that the UE uses to send data in a connected state. The motive to combine is to allow offloading of the data connection to the relay node to lower load at the base station/macro cell/eNB.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11012880 (“880”) in view of Vutukuri, et al. (US Pre Grant Publication No. 2020/0128466) in view of R2-156049 (“049”) (Author Unknown, Draft Report of 3GPP TSG RAN WG2 meeting #91bis, pages 1-207, 20 November 2015) and Gupta, et al. (US Pre Grant Publication No. 2017/0280472 A1).

Regarding claims 1 and 13, claim 1 of 880 discloses

A wireless communication device comprising circuitry that is configured to and a system comprising a wireless communication devices including circuitry to
A wireless communication device, comprising circuitry configured to (inherent it is a part of a system in view of other limitaitons related to external devices such as the indirect connection nodes/relays)
measure, in an idle mode, only macro cells, and start the measurement of one or more indirect network connection nodes in accordance with the wireless communication device turning into a connected mode
measure, in an idle mode, only macro cells, and start the measurement of one or more indirect network connection nodes in accordance with the wireless communication device turning into a connected mode,


880 fails to disclose and, in the same field of endeavor, Vutukuri discloses transmitting a second control plane that is provided by a macro cell (Vutukuri discloses that after the transition to using the indirect network connection/relay is complete, the base station may maintain the radio resource control/RRC connection [i.e. control plane connection] with the UE for transmitting and receiving RRC information with the macro cell [paragraph 0122] [note that the claim states transmitting a control plane provided by macro cell – this is interpreted as the wireless communication device transmitting uplink information relevant to the control plane originated at the macro cell, an interpretation that is consistent with Applicant’s use of this terminology in the specification [see, for example, paragraph 0045 of the PGPUB of application 17/332,369]. The system of Vutukuri further discloses a UE that may measure adjacent macro cells/network mode operations [”NMO” – see paragraph 0003] while operating in either RRC_CONNECTED/connected OR RRC_IDLE/idle mode to determine appropriate base stations to perform handovers to [paragraph 0047]. However, if a suitable macro cell/NMO is not located, then the UE may transition to a relay mode of operation in which it uses a NMO-R as a User Equipment-to-Network Relay [“UNR”]/indirect network connection node [paragraph 0002, 0048-0049]. The NMO-R transition may be triggered by the base station/eNB, which may then indicate to the UE to scan for UNRs/indirect connection network nodes [fig. 10, element s802], report the scanning results to the base station/eNB in a measurement report [fig. 10, elements s803/804], which can select an appropriate UNR and indicate to the UE to switch to it [fig. 10, element s805] [paragraphs 0048-0049; 0117-0122].)
Therefore, since Vutukuri disclose the use of a second control plane by a macro cell and NMP-R transition, it would have been obvious to a person of ordinary skill in the art at before the effective filing date of the invention to combine the second control plane of Vutukuri with the system of 880 by implementing a control plane between the macro cell/eNB and the UE/wireless communication device for transmitting/receiving control information and having the UE/wireless communication device scan for other base stations in RRC connected or idle mode and, upon command of the base station via the control connection, transition fo operation in a NMO-R mode where it scans for a relay/indirect connection and, based on base station command, connects to a detected a relay/indirect connection. The motive to combine is to allow the macro cell/eNB to control the UE for centralized control and reduced load on relay devices and to further reduce load on relay devices by only scanning for relay/indirect connection device when no macro cells can be located.
880 as modified by Vutukuri fails to disclose only macro cells are measured in idle mode and or that starting measurement of the one or more indirect connection nodes is performed in accordance with the wireless communication device turning into a connected mode. In the same field of endeavor, 049 discloses only macro cells are measured in idle mode and or that starting measurement of the one or more indirect connection nodes is performed in accordance with the wireless communication device turning into a connected mode. (049 discloses that the UE may be configured to only perform a search for relay nodes/indirect connection nodes using a discovery solicitation by transitioning from RRC_IDLE to RRC_CONNECTED mode [pages 139-140, discussion of R2-154045, particularly the last dashed section- the UE transitions from RRC_IDLE to RRC_CONNECTED state and requests transmit resources for sending the discovery solicitation message if SIB19 does not provide rely discovery transmission resources that can be used for transmission of the discovery solicitation while in RRC_IDLE mode].)
Therefore, since the system of 045 discloses connected transition for discovery requests, it would have been obvious to a person of ordinary skill in the art at the time of the effective filing date invention to combine the discovery requests of 045 with the system of 880 as modified by Vutukuri by only performing discovery and measurement of the NMO-R/UE-to-Network Relay/indirect connection node, as taught by both 045 and Vutukuri in the RRC_Connected state (and not the RRC_Idle state), with the system transitioning to the RRC_Connected state to begin measurement/discovery requests if it is in RRC_IDLE state such that the that starting measurement of the one or more indirect connection nodes is performed in accordance with the wireless communication device turning to a connected mode. The motive to combine is to reduce overhead by not requiring the eNB/base station to assign always reserved resources for the discovery solicitation, but instead assigning them on demand in the RRC_CONNECTED state.
880 as modified by Vutukuri  and 45 fails to disclose transmitting a first control plane provided by an indirect network connection node. In the same field of endeavor, Gupta discloses transmitting a first control plane provided by an indirect network connection node (Gupta discloses a series of relays for relaying communications to a base station/macro cell [paragraph 0043, see also 984, paragraph 0035]. In relevant part, the relays perform independent scheduling and maintain a control plane for performing transmission scheduling with attached UE devices in the form of RTS/CTS control plane transmission [paragraph 0062 see also 984, paragraph 0050]. [Note that the claim states transmitting a control plane provided by an indirect connection node – this is interpreted as the wireless communication device transmitting uplink information relevant to the control plane for scheduling originated at the relay/indirect connection node, an interpretation that is consistent with Applicant’s use of this terminology in the specification [see, for example, paragraphs 0053-0058 of the PGPUB of application 17/332,369]].)
Therefore, since Gupta discloses the relay device maintains a separate control plane so that the relay/indirect connection node may schedule or perform contention base scheduling of the wireless communication device, it would have been obvious to a person of ordinary skill in the art at before the effective filing date of the invention to combine the control plane of Gupta with the system of 880 as modified by Vutukuri  and 45  by implementing a RTS/CTS control plane at the relay/indirect connection node with the wireless communication device sending a request to send as a first control plane transmission to the relay/indirect connection node when the wireless communication device desires to send information. The motive to combine is to allow assessment and reservation of the channel before transmission to reduce collisions.
Regarding claims 2 and 14, 880 fails to disclose the circuitry is configured to receiving a control plane from and transmitting a control plane to a macro cell. In the same field of endeavor, 880 as modified by 880 as modified by Vutukuri, 45 and Gupta discloses the circuitry is configured to receiving a control plane from and transmitting a control plane to a macro cell (see the combination with Vutukuri in claim 1, supra).
Regarding claims 3 and 15, 880 as previously modified by Vutukuri, 45 and Gupta fails to disclose e circuitry is configured to trigger a measurement of virtual cells/local cells in addition to that of macro cells in accordance with an RRC connection establishment. In the same field of endeavor, another portion of Vutukuri discloses the circuitry is configured to perform a measurement of virtual cells/local cells in addition to that of macro cells in accordance with an RRC connection establishment (The system of Vutukuri, as discussed, supra performs macro cell searches in both RRC_CONNECTED and RRC_Idle states [paragraph 0047]. In addition, the combination with 045 in the independent claim, supra, discloses that the system may additionally trigger measurement of virtual cells/local cells [i.e. NMO-R/ UE-to-Network Relays, which act as virtual cells by allowing UEs to connect to them as a relay with forwarding to the main cell] after transition to RRC_CONNECTED state.)
Regarding claim 19, 880 as previously modified by Vutukuri, 45 and Gupta discloses the circuitry is further configured to configure settings related to measurement reporting based on a classification of cell identification (The combination of 880 with Vutukuri in the independent claim, supra, discloses that the system configures the settings for measurement based on the classification of the cells to be measured, for example, cells identified as relays/indirect connection nodes are only scanned after the system first fails to find a suitable macro cell.)
Regarding claim 20, 880 as previously modified by Vutukuri, 45 and Gupta fails to disclose the control plane is provided by an eNB and the control plane handles one or more of controls related to mobility management for both the eNB and the indirect network connection node. In the same field of endeavor, another portion of Vutukuri discloses the control plane is provided by an eNB and the control plane handles one or more of controls related to mobility management for both the eNB and the indirect network connection node (Vivturki discloses that the eNB provides mobility management for the UE by indicating to the UE when and how to connect to the relay/indirect connection node [paragraph 0126] and the eNB provides mobility management to the indirect connection node by indicating to the indirect connection node which UE it is to form a connection with [paragraph 0132].)
Therefore, since the another portion of Vivturki discloses mobility management, it would have been obvious to a person of ordinary skill in the art at before the effective filing date of the invention to combine the mobility management of the another portion of Vivturki with the system of 880 as previously modified by Vutukuri, 45 and Gupta by having the eNB manage the indirect connection node by indicating the UE that is to connect to it and to further manage the UE/eNB connection by indicating to the UE that it is to connect to the indirect connection node for a data connection and not the eNB. The motive to combine is to retain central control of mobility for easier administration.

Claims 4 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11012880 (“880”), Vutukuri, et al. (US Pre Grant Publication No. 2020/0128466) in view of R2-156049 (“049”) (Author Unknown, Draft Report of 3GPP TSG RAN WG2 meeting #91bis, pages 1-207, 20 November 2015) and Gupta, et al. (US Pre Grant Publication No. 2017/0280472 A1) as applied to claims 1 and 13 and further in view of Chen, et al. (US Pre Grant Publication No. 2014/0349647 A1).

Regarding claims 4 and 16, 880 as modified by Vutukuri, 049 and Gupta fails to disclose the circuitry is further configured to receive a configuration message and to perform measurement reporting as defined by the configuration message. In the same field of endeavor, Chen discloses the circuitry is further configured to receive a configuration message and to perform measurement reporting as defined by the configuration message  (The system of Chen discloses that the base station/eNB/macro cell configures the UE/wireless communication device with a list of candidate target network nodes, which may include other base stations/eNBs/macro cells and relay stations/indirect network connection nodes and selects one of the eNBs or relay stations for use [paragraph 0090, 0127-0130].)
Therefore, since Chen discloses combined measurement configuration and reporting, it would have been obvious to a person of ordinary skill in the art at before the effective filing date of the invention to combine the combined measurement and reporting of Chen with the system of 880 as modified by Vutukuri, 049 and Gupta by also including macro cells in a measurement report carried out in the configured NMP measurements via configuration of a list of both macro cells/eNBs and NMO-R/indirect connection nodes to scan in the NMP measurement mode and selecting either a macro cells/eNBs or a NMO-R/indirect connection node based on the measurement results, with the connection to the macro cells being a handover including a control plane movement to the new cell/eNBs in accordance with Vutukuri and the connection to the NMO-R/indirect connection nodes being a handover of a data connection while maintaining a control plane with the macro cell, also in accordance with the operation of Vutukuri. The motive to combine is to allow further scanning for suitable macro cells in the NMO mode, as changing conditions may result an a previously undetected or unsuitable macro cell to come in range during the NMO scanning, to allow for detection of available eNBs/macro cells as well as relay nodes to improve the probability of detecting a good method of communication.

Claims 5-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent No. 11012880 (“880”) in view of Vutukuri, et al. (US Pre Grant Publication No. 2020/0128466) in view of Chen, et al. (US Pre Grant Publication No. 2014/0349647 A1), Gupta, et al. (US Pre Grant Publication No. 2017/0280472 A1) and Li, et al. (US Pre Grant Publication No. 2013/0142110 A1)


Regarding claim 5, claim 12 of 880 discloses

A method comprising

sending, by a macro cell, a configuration message to a wireless communication device, the configuration message comprising a configuration of measurement reporting;
sending, by a macro cell, a configuration message to a wireless communication device, the configuration message comprising a configuration of measurement reporting
performing, by the wireless communication device, a measurement of one or more indirect network connection nodes for providing a user plane as well as macro cells, according to configured setup of measurement reporting; and
performing, by the wireless communication device, a measurement of one or more indirect network connection nodes for providing a user plane as well as macro cells, according to configured setup of measurement reporting and


880 fails to disclose and, in the same field of endeavor, Vutukuri discloses performing, by the wireless communication device, receiving and transmitting a second control plane that is provided by a macro cell (Vutukuri discloses that after the transition to using the indirect network connection/relay is complete, the base station may maintain the radio resource control/RRC connection [i.e. control plane connection] with the UE for transmitting and receiving RRC information with the macro cell [paragraph 0122] [note that the claim states transmitting a control plane provided by macro cell – this is interpreted as the wireless communication device transmitting uplink information relevant to the control plane originated at the macro cell, an interpretation that is consistent with Applicant’s use of this terminology in the specification [see, for example, paragraph 0045 of the PGPUB of application 17/332,369]. The system of Vutukuri further discloses a UE that may measure adjacent macro cells/network mode operations [”NMO” – see paragraph 0003] while operating in either RRC_CONNECTED/connected OR RRC_IDLE/idle mode to determine appropriate base stations to perform handovers to [paragraph 0047]. However, if a suitable macro cell/NMO is not located, then the UE may transition to a relay mode of operation in which it uses a NMO-R as a User Equipment-to-Network Relay [“UNR”]/indirect network connection node [paragraph 0002, 0048-0049]. The NMO-R transition may be triggered by the base station/eNB, which may then indicate to the UE to scan for UNRs/indirect connection network nodes [fig. 10, element s802], report the scanning results to the base station/eNB in a measurement report [fig. 10, elements s803/804], which can select an appropriate UNR and indicate to the UE to switch to it [fig. 10, element s805] [paragraphs 0048-0049; 0117-0122]. )
Therefore, since Vutukuri disclose the use of a second control plane by a macro cell and NMP-R transition, it would have been obvious to a person of ordinary skill in the art at before the effective filing date of the invention to combine the second control plane of Vutukuri with the system of 880 by implementing a control plane between the macro cell/eNB and the UE/wireless communication device for transmitting/receiving control information and having the UE/wireless communication device scan for other base stations in RRC connected or idle mode if another eNB to hand over to is not located and, upon command of the base station via the control connection when another suitable eNB to hand over to is not located, transition of operation in a NMO-R mode where it scans for a relay/indirect connection and, based on base station command, connects to a detected a relay/indirect connection. The motive to combine is to allow the macro cell/eNB to control the UE for centralized control and reduced load on relay devices and to further reduce load on relay devices by only scanning for relay/indirect connection device when no macro cells can be located.
880 as modified by Vutukuri fails to disclose the performing, by the wireless communication device, a measurement of one or more as macro cells, according to configured setup of measurement reporting. In the same field of endeavor, Chen discloses performing, by the wireless communication device, a measurement of one or more as macro cells, according to configured setup of measurement reporting (The system of Chen discloses that the base station/eNB/macro cell configures the UE/wireless communication device with a list of candidate target network nodes, which may include other base stations/eNBs/macro cells and relay stations/indirect network connection nodes and selects one of the eNBs or relay stations for use [paragraph 0090, 0127-0130].)
Therefore, since Chen discloses combined measurement configuration and reporting, it would have been obvious to a person of ordinary skill in the art at before the effective filing date of the invention to combine the combined measurement and reporting of Chen with the system of 880 as modified by Vutukuri by also including macro cells in a measurement report carried out in the configured NMP measurements via configuration of a list of both macro cells/eNBs and NMO-R/indirect connection nodes to scan in the NMP measurement mode and selecting either a macro cells/eNBs or a NMO-R/indirect connection node based on the measurement results, with the connection to the macro cells being a handover including a control plane movement to the new cell/eNBs in accordance with 880 as modified by Vutukuri and the connection to the NMO-R/indirect connection nodes being a handover of a data connection while maintaining a control plane with the macro cell, also in accordance with the operation of 880 as modified by Vutukuri. The motive to combine is to allow further scanning for suitable macro cells in the NMO mode, as changing conditions may result an a previously undetected or unsuitable macro cell to come in range during the NMO scanning, to allow for detection of available eNBs/macro cells as well as relay nodes to improve the probability of detecting a good method of communication.
880 as modified by Vutukuri and Chen fails to disclose performing, by the wireless communication device, receiving and transmitting a first control plane provided by an indirect network connection node. In the same field of endeavor, Gupta discloses performing, by the wireless communication device, receiving and transmitting a first control plane provided by an indirect network connection node (Gupta discloses a series of relays for relaying communications to a base station/macro cell [paragraph 0043, see also 984, paragraph 0035]. In relevant part, the relays perform independent scheduling and maintain a control plane for performing transmission scheduling with attached UE devices in the form of RTS/CTS control plane transmission [paragraph 0062 see also 984, paragraph 0050]. [Note that the claim states transmitting a control plane provided by an indirect connection node – this is interpreted as the wireless communication device transmitting uplink information relevant to the control plane for scheduling originated at the relay/indirect connection node, an interpretation that is consistent with Applicant’s use of this terminology in the specification [see, for example, paragraphs 0053-0058 of the PGPUB of application 17/332,369]].)
Therefore, since Gupta discloses the relay device maintains a separate control plane so that the relay/indirect connection node may schedule or perform contention base scheduling of the wireless communication device, it would have been obvious to a person of ordinary skill in the art at before the effective filing date of the invention to combine the control plane of Gupta with the system of 880 as modified by Vutukuri and Chen by implementing a RTS/CTS control plane at the relay/indirect connection node with the wireless communication device sending a request to send as a first control plane transmission to the relay/indirect connection node when the wireless communication device desires to send information and to receive a clear to send as a first control plane transmission. The motive to combine is to allow assessment and reservation of the channel before transmission to reduce collisions.
880 as modified by Vutukuri, Chen and Gupta fails to disclose the indirect connection nodes are for providing a user plane. In the same field of endeavor, Li discloses the indirect connection nodes are for providing a user plane. (The system of Li discloses that a relay node/indirect connection node terminates the user plane protocol, thereby providing the user plane connection towards the UE/wireless communication device [paragraph 0008].)
Therefore, since Li discloses relay data plane and base station control planes, it would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to combine the planes of Li with the system of 880 as modified by Vutukuri, Chen and Gupta by having the relay/NMO-R/indirect connection node establish and terminate the data plane connection with the UE/wireless communication device. The motive to combine is to allow offloading of the data connection to the relay node to lower load at the base station/macro cell/eNB.
Regarding claim 6, 880 as modified by Vutukuri, Chen, Gupta and Li in independent claim 5 discloses selecting an indirect network connection node by the macro cell based on the measurement results reported by the wireless communication device. (The combination with Chen indicates that the eNB may select either a macro cell or indirect connection node based on measurments.)
Regarding claim 7, 880 as modified by Vutukuri, Chen, Gupta and Li  discloses indirect network connection node for provision of a user plane to the wireless communication device. (see the combination with Li in claim 5, supra, the indirect connection node/relay provisions/provides a user plane connection with an attached UE/wireless communication device.
880 as previously modified by Vutukuri, Chen, Gupta and Li to disclose sending, by the macro cell, a second configuration message to the wireless communication device. In the same field of endeavor, another portion of Vutukuri discloses sending, by the macro cell, a second configuration message to the wireless communication device (Vutukuri discloses that the base station instructs the UE/wireless communication device to establish a sidelink data connection with the indirect network connection node/relay node/NMO-R [paragraphs 0121-0122]).
Therefore, since the another portion of Vutukuri discloses a second configuration message, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to combine the second configuration message of the another portion of Vutukuri with the system of 880 as previously modified by Vutukuri, Chen, Gupta and Li by sending a second configuration message to the UE/wireless communication device to establish a sidelink data connection with the indirect network connection node/relay node/NMO-R. The motive to combine is to allow the base station to indicate to the UE what changes should be made to form the NMO-R connection to improve UE performance.
Regarding claim 8, 880 as previously modified by Vutukuri, Chen, Gupta and Li discloses the indirect network connection node provides the wireless connection device with a user plane. Vutukuri as previously modified by Chen, Gupta and Li in independent claim 5 discloses the indirect network connection node provides the wireless connection device with a user plane. (see the combination with Li in claim 5, supra, the indirect connection node/relay provisions/provides a user plane connection with an attached UE/wireless communication device.)


 880 as previously modified by Vutukuri, Chen, Gupta and Li fails to disclose requesting, by the macro cell, an indirect network connection node to provide the wireless communication device with a data connection. In the same field of endeavor, another portion of Vutukuri discloses requesting, by the macro cell, an indirect network connection node to provide the wireless communication device with a data connection (Vutukuri discloses that the macro cell/eNB may send an incoming UE request to a particular NMO-R relay/indirect connection node indicating to that node that it is to form a data connection with the UE/wireless communication device [paragraph 0132].)
Therefore, since the another portion of Vutukuri discloses a request, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to combine the request of the another portion of Vutukuri with the system of 880 as previously modified by Vutukuri, Chen, Gupta and Li by sending a request to the indirect connection node to connect to the UE/wireless communication device. The motive to combine is to allow the base station to indicate to the relay what changes should be made to form the NMO-R connection to improve UE performance.
Regarding claim 9, 880 as previously modified by Vutukuri, Chen, Gupta and Li fails to disclose sending, by the macro cell, a connection release message to the wireless communication device. In the same field of endeavor, another portion of Vutukuri discloses sending, by the macro cell, a connection release message to the wireless communication device(Vutukuri discloses a make-before-brake connection regime in which the eNB/macro cell maintains a control connection with the UE/wireless connection device for a brief time while it is also connected with the NMO-R/relay/indirect connection device and may then choose to send a termination notice to the UE/wireless connection device to release the RRC connection with the eNB/macro cell [paragraphs 0121-0122].)
Therefore, since the another portion of Vutukuri discloses a release message, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to combine the release message of the another portion of Vutukuri with the system of 880 as previously modified by Vutukuri, Chen, Gupta and Li by sending a release message to the wireless communication device to relase the prior connection with the eMB/macro cell. The motive to combine is to reduce load on the macro cell by releasing a connection.
Regarding claim 10,  880 as previously modified by Vutukuri, Chen, Gupta and Li discloses the configuration message defines one or more macro cells for a provision of a control plane and one or more indirect network connection nodes for a provision of a user plane (as discussed with respect to claim 5, supra, the macro cell provisions a control plane with the wireless communication device/UE, as the UE may handover to different macro cells, a list of macro cells to which a handover may be performed [as discussed with respect to Chen] is a list of macro cells for provision of a control plane in the event of a handover. Furthermore, as discussed with respect to the combination with Chen in claim 5, supra, the configuration message includes a list of macro cells to which a handover may be performed and to which a control plane is moved in the event of a handover and therefore is a list of one or more macro cells for provision of a control plane. Likewise, the configuration message includes a list of NMO-Rs/relays/indirect connection nodes which provide a user data connection to the UE/wireless connection device while the UE/wireless connection device maintains a control plane connection with the eNB/macro cell. Finally, the combination with Li in claim 5, supra, discloses that the data connection may be a provisioned user plane with the NMO-Rs/relays/indirect connection nodes such that the list of NMO-Rs/relays/indirect in the configuration message defines one or more indirect network connection nodes for a provision of a user plane.)
Regarding claim 11, Vutukuri  880 as previously modified by Vutukuri, Chen, Gupta and Li discloses wherein the circuitry is further configured to manage connection states in cooperation with the network, wherein connection states for a control plane include one or more of an idle and a connected state, and the connection states for the user plane include at least a connected state (As discussed with respect to the combination with Vutukuri, supra of Vutukuri discloses a UE that may operate in either RRC_CONNECTED/connected OR RRC_IDLE/idle mode with state changes dictated by the management of the eNB/macro base station. As noted in the combination of Vutukuri with Li the UE/wireless communication device is in a connected state with the relay when the relay provides the user plane to the UE/wireless communication device and is actively sending data.)
Regarding claim 12, Vutukuri discloses the circuitry is further configured to configure settings related to measurement reporting based on a classification of cell identification. (Vutukuri discloses that the system configures the settings for measurement based on the classification of the cells to be measured, for example, cells identified as relays/indirect connection nodes are only scanned after the system first fails to find a suitable macro cell- see the combination with Vutukuri in claim 5, supra.)

Claim 17 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11012880 (“880”) in view of Vutukuri, et al. (US Pre Grant Publication No. 2020/0128466) in view of R2-156049 (“049”) (Author Unknown, Draft Report of 3GPP TSG RAN WG2 meeting #91bis, pages 1-207, 20 November 2015) and Gupta, et al. (US Pre Grant Publication No. 2017/0280472 A1) and Chen , et al. as applied to claim 16 and further in view of Li, et al. (US Pre Grant Publication No. 2013/0142110 A1).

Regarding claim 17, 880 as previously modified by Vutukuri, 049, Gupta and Chen discloses the configuration message defines one or more macro cells for a provision of a control plane and one or more indirect network connection nodes(The combination with Vutukuri discloses that after the transition to using the indirect network connection/relay is complete, the base station may maintain the radio resource control/RRC connection [i.e. provisioned control plane connection] with the UE for transmitting and receiving RRC information with the macro cell as the UE may handover to different macro cells, a list of macro cells to which a handover may be performed [as discussed with respect to Chen, infra] is a list of macro cells for provision of a control plane in the event of a handover. Furthemore, as discussed with respect to the combination with Chen in claim 16, supra, the configuration message includes a list of macro cells to which a handover may be performed and to which a control plane is moved in the event of a handover and therefore is a list of one or more macro cells for provision of a control plane. Likewise, the configuration message includes a list of NMO-Rs/relays/indirect connection nodes which provide a user data connection to the UE/wireless connection device while the UE/wireless connection device maintains a control plane connection with the eNB/macro cell.)
Vutukuri as modified by 049 and Gupta and Chen fails to disclose the user connection is a provisioned user plane. In the same field of endeavor, Li discloses the user connection is a provisioned user plane (The system of Li discloses that a relay node/indirect connection node terminates the user plane protocol, thereby providing the user plane connection towards the UE/wireless communication device [paragraph 0008].)
Therefore, since Li discloses relay data plane and base station control planes, it would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to combine the planes of Li with the system of Vutukuri as modified by 049 and Gupta and Chen by having the relay/NMO-R/indirect connection node establish and terminate the data plane connection with the UE/wireless communication device. The motive to combine is to allow offloading of the data connection to the relay node to lower load at the base station/macro cell/eNB.

Claim 18 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11012880 (“880”) in view of Vutukuri, et al. (US Pre Grant Publication No. 2020/0128466) in view of R2-156049 (“049”) (Author Unknown, Draft Report of 3GPP TSG RAN WG2 meeting #91bis, pages 1-207, 20 November 2015) and Gupta, et al. (US Pre Grant Publication No. 2017/0280472 A1) as applied to claim 13 and further in view of Li, et al. (US Pre Grant Publication No. 2013/0142110 A1).

Regarding claim 18, 880 as previously modified by Vutukuri, 049, Gupta discloses the circuitry is further configured to manage connection states in cooperation with the network, wherein connection states for a control plane include one or more of an idle and a connected state. (As discussed in claim 13, The system of Vutukuri discloses a UE that may operate in either RRC_CONNECTED/connected OR RRC_IDLE/idle mode with state changes dictated by the management of the eNB/macro base station [i.e. in cooperation with the network])
880 as previously modified by Vutukuri, 049, Gupta fails to disclose and the connection states for the user plane include at least a connected state. In the same field of endeavor, Li discloses the connection states for the user plane include at least a connected state (The system of Li discloses that a relay node/indirect connection node terminates the user plane protocol, thereby providing the user plane connection towards the UE/wireless communication device [paragraph 0008].)
Therefore, since Li discloses relay data plane and base station control planes, it would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to combine the planes of Li with the system of 880 as previously modified by Vutukuri, 049, Gupta by having the relay/NMO-R/indirect connection node establish and terminate the data plane connection with the UE/wireless communication device that the UE uses to send data in a connected state. The motive to combine is to allow offloading of the data connection to the relay node to lower load at the base station/macro cell/eNB.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M CRUTCHFIELD whose telephone number is (571)270-3989. The examiner can normally be reached 9am-5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on (571) 272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER M CRUTCHFIELD/Primary Examiner, Art Unit 2466